On Rehearing.
O’NIELL, J.
The rehearing granted in this case is limited to the contest over the lands designated as tracts 1, 2, 3, 6, and 7; as to which the district court rendered judgment rejecting the plaintiff’s demand and confirming the defendant’s title.
[6] The plaintiff’s claim to tracts 1, 6, and 7 depends upon the validity of a tax sale made to the state in 1894 for the taxes of 1892 and 1893, under an assessment to “unknown owner.” There was no assessment of these tracts of land to “unknown owner” in or for the year 1892. There was no assessment at all of tracts 6 and 7 in or for the year 1892, hence no warrant whatever for the sale of the property for the taxes of that year. Tract No. 1 was assessed to the Mississippi Delta Land Company in and for the year 1892. That company was the owner of tract No. 1 in 1892, and its title was a matter of record. The taxes assessed on tract No. 1 in and for the year 1892 were paid by the owner, the Mississippi Delta Land Company, before the adjudication. Hence the sale of that tract for the taxes of 1892, assessed to “unknown owner,” was an absolute nullity, not only because there was no assessment of the property to “unknown owner” for that year, but because the taxes *261for that year were paid prior to the adjudication.
In the original opinion handed down in this case, it was held that the sale of tracts 1, 6, and 7, for the taxes of 1893, was valid, and that its validity was not affected by the illegality of the sale of the same property for the taxes of 1892. That was on the presumption that the tax collector had made two separate and distinct adjudications, one for the taxes of 1S92 and the other for the taxes of 1893. After a more thorough examination of the tax deed and of the law under which it was made, we have concluded that it cannot be presumed that the tax collector made two adjudications of the same property, one for the taxes of 1892 and another for the taxes of 1893. The tax deed does not contain any recital to warrant that presumption. On the contrary, it is recited in the deed that, there being no bid for any part of the property for a sum equal to the amount of the taxes, interest, and costs due thereon, each specific piece of property described in the deed was separately adjudicated to the state. Hence it appears that the adjudication of each piece of property described in the deed was made for the full amount of the taxes, with interest and costs, due thereon for both years, 1892 and 1893.
The fact that each tract of land is described twice in the deed — that is, in the supposed assessment and tax list for the year 1892 and again in the assessment and tax list for the year 1893 — does not signify that each tract was sold twice or offered for sale twice. In a tax sale for the accumulated taxes of two or more years, it is proper that the deed should contain a statement of the taxes, interest, and costs due for each year, and that such statement should contain a description of the property assessed for each year. The tax deed, in this instance, contains the declaration that it was made in conformity with the provisions of the Act No. 85 of 1888. That statute did not require the tax collector to make a separate offering of the property for sale for the taxes of each of the years for which it was assessed. On the contrary, the law required him to offer for sale and sell the least quantity of each tract that any bidder would buy for the total amount of taxes, interest, and costs due thereon. If any one of the tracts had been offered for sale and adjudicated for the taxes, with interest and costs, due for only one year, the tax collector would have had no means of collecting the taxes, interest, and costs due for another year. Under the maxim, “Omnia prcesumuntur rite et solemniter esse acta,” our presumption and conclusion is that the tax collector made only one offering and adjudication of each tract of land for the total amount of the taxes, interest, and costs supposed to be due for both years.
[7, 8] As to tract 1, on which the taxes for the year 1892 had been paid by its owner, the Mississippi Delta Land Company, there can be no doubt that the sale made for the taxes of 1892 and 1893 was and is absolutely null. To that nullity, the prescription of three years, under article 233 of the Constitution, does not apply. That was decided precisely, in a case remarkably similar to the one before us. Doullut v. Smith et al., 117 La. 491, 41 South. 913. In that case, a tax sale made in 1895 for the taxes of 1893 and 1894 was held to be null and void, not protected by the prescription of three years under article 233 of the Constitution, because the taxes for 1892 had been paid prior to the adjudication. In Harris v. Deblieux, 115 La. 147, 38 South. 946, a tax sale was declared null and void, not protected by the prescription of three years under article 233 of the Constitution, because there was included in the assessment of the taxes for which the property was sold a poll tax of $1, which had been paid. That case was cited with ap*263proval in Page v. Kidd, 121 La. 6, 46 South. 35, where it was said:
“Moreover, viewed from every point, the owner paid some taxes on this property. If it should not be on the whole property, it is payment, at least, on part of it; and in that case it has been held as a payment that would defeat the prescriptive period of article 233 of the Constitution. Harris v. Deblieux, 115 La. 154, 3S South. 946.”
We adhere to the doctrine of the decisions cited above, that a sale for taxes, a part of which have been paid, is null, and is not protected by the prescription of three years provided in article 233 of the Constitution. Hence the judgment of the district court, in so far as it rejects the plaintiff’s claim to tract 1 and .recognizes the defendant to be the owner of it, must be affirmed.
The defect in the tax sale of tracts 6 and 7, however, is quite different. As stated above, these tracts were not assessed at all for taxes in or for the year 1892; hence no taxes were paid on those tracts by any one, in or for the year 1892. The tax collector had no authority to sell tracts 6 and 7 for the collection of taxes for 1892, because no taxes for that year had been assessed. If he had made the sale for those taxes alone, it would be null. See Morton v. Xeter Realty Co., 129 La. 775, 56 South. 883, citing Rougelot v. Quick, 34 La. Ann. 123, and Booksh v. Wilbert’s Sons, 115 La. 358, 39 South. 9. And such an invalidity could not be made valid by the prescription of three years. See Guillory v. Elms, 126 La. 560, 52 South. 767. But the tax collector had authority to make the sale for the taxes of 1893, which were regularly assessed and not paid. The sale was made for those taxes, as well as for taxes for 1892. The inclusion of the amount claimed for taxes for 1892, with the taxes for 1893, for which the property could be legally sold, was, of course, wrong; and the tax debtor could have prevented the sale by paying, or offering to pay, only the taxes of 1893. But the tax debtor made no such offer or protest, and did not contest the validity of the sale until long after the time allowed by the Constitution for demanding that the sale be annulled had expired. The invalidity resulting from the inclusion of an amount for taxes that were not assessed, with the taxes that were assessed and for which the sale could be legally made, was nothing more than if the tax collector had, by some other mistake, augmented the amount of the taxes that were assessed. It might be argued with much force — to a constitutional convention— that a sale of property for taxes that have been paid is no better than a sale for taxes that have not been assessed or that the owner of the property does not, for any other reason, owe. But we have this reason for recognizing a distinction between a sale for taxes that have been, even in part, paid, and a sale for taxes a portion of which have not been assessed, or are not due for some other reason: That the Constitution of this state provides that no sale of property for taxes shall be set aside for any cause, except on proof of dual assessment or of pay. ment of the taxes for which the property was sold prior to the date of the sale, unless the proceeding to annul is instituted within six months from service of notice of sale, which notice shall not be served until the time for redemption has expired, and with» in three years from the date of recordation of the tax deed, if no notice is given'.
The invalidity resulting from the inclusion of an amount for taxes that were not assessed, with those that were assessed and for which a tax sale is made, is not excepted from the causes of nullity for which a tax sale cannot be set aside after three years from the date of registry of the tax deed. Hence the judgment of the district court, in so far as it rejects the plaintiff’s claim to tracts 6 and 7 and decrees that the defendant is the owner of them, must be reversed.
*265The plaintiff’s title to tracts 2 and 3 is based upon two tax sales of them, one made for the taxes of 1893 assessed in the name of Mrs. G. II. Greenleaf, and the other for the taxes of 1896, assessed in the name of W. H. Payne. The defendant contends that the assessment for 1893 did not contain a description sufficient to identify any particular property. The assessment was as follows, viz.:
“Greenleaf, Mrs. G. H. — Schwartz—Ward 9— 1,260 acres, formerly owned by Wallace & Greenleaf.”
[9] In the answer to this suit, the defendant alleged that the description was not sufficient to identify the Schwartz tract claimed in the plaintiff’s petition, because Schwartz owned another tract of land in close proximity to the' land claimed, also known as the Schwartz tract. The evidence does not bear out that contention. The proof is that a man named Schwartz sold to Wallace & Greenleaf, in 1881, a tract of land containing 1,419.59 acres, which was afterwards acquired by Mrs. Greenleaf. It is situated in the Ninth ward of the parish of Concordia and was generally known as the Schwartz tract. Mrs. Greenleaf sold to W. IT. Payne 160 acres of the land in 1889. The remaining area of the Schwartz tract was therefore, at the time of the assessment in the name of Mrs. Greenleaf, 1,259.59 acres. Hence the area stated in the assessment was not quite half án acre more than the tract actually contained. Our opinion is that, for the purpose of a valid assessment and sale for taxes, the description of the land, stating the name of its owner, the name by which the tract was generally known, the names of its former owners, the ward in which it was situated, and its area, within a fraction of an acre, was a sufficient description to identify the land belonging to the party in whose name it was assessed.
It is contended by the learned counsel for the defendant that the 160 acres sold by Mrs. Greenleaf to W. H. Payne, in 1889, has not been accurately located, and that therefore the remaining portion of the Schwartz tract that was sold for taxes assessed in the name of Mrs. Greenleaf cannot be definitely located. We find no merit in that contention. The' land sold by Mrs. Greenleaf to W. H. Payne is described in the deed by a survey; that is, by the bearings and distances encompassing 160 acres. The starting point is given at an iron pin on the west bank of Bayou Cocodra, due east from a large cottonwood tree on the blitff of the bayou, and the boundary line runs thence S. W. y2 mile, thence S.. E. y2 mile, thence N. E. y2 mile to Bayou Cocodra, thence up the bayou to the starting point. We do not doubt that a surveyor could locate the property described in that manner. But it appears to us that the question of location of the Payne tract is a matter to be settled between its owner and the owner, of the remaining portion of the Schwartz tract, out of which it was or is to be carved. The fact that the sale of that tract of 160 acres by Mrs. Greenleaf to W. H. Payne left in the original Schwartz tract approximately the area stated in the assessment in question is the only matter of importance here with reference to the Payne tract.
For the reasons assigned, the judgment appealed from, in so far as it recognizes and decrees that the defendant is the owner of the property designated as tract 1, is affirmed, and, in so far as it recognizes the defendant to be the owner of the tracts designated as 2, 3, 6, and 7, is annulled and reversed ; and it is now ordered, adjudged, and decreed that the defendant is the owner of the property designated as tract 1, and that the plaintiff is the owner of the property designated as tracts 2, 3, 6, and 7.